t c memo united_states tax_court syed navaid petitioner v commissioner of internal revenue respondent docket no filed date james o creech iii and jane zhao for petitioner alexander r roche for respondent memorandum findings_of_fact and opinion paris judge respondent determined a deficiency in federal_income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure for petitioner’ sec_2010 taxable_year unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure in a stipulation of settled issues the parties settled all of the deficiency issues before trial after concessions the remaining issue is whether petitioner is liable for the sec_6662 accuracy-related_penalty for findings_of_fact some of the facts are stipulated and are so found the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference petitioner resided in california when he timely filed his petition petitioner was born and raised in pakistan and his native language is hindi while living in pakistan petitioner went to pharmacy school where he received a bachelor’s degree petitioner emigrated from pakistan years ago to the united_states and enrolled in a local literacy program as a nonnative english speaker in petitioner received his pharmaceutical license from the state of illinois petitioner had no background and had never taken any courses in finance or tax_return preparation for every year since moving to the united_states petitioner has filed a tax_return with the internal_revenue_service irs petitioner has never prepared his own tax_return and instead used a paid preparer petitioner petitioner conceded that he had taxable interest_income of dollar_figure taxable retirement income of dollar_figure and taxable dividend income of dollar_figure for respondent conceded that even though petitioner was under the age of he is not liable for the sec_72 additional tax on early distributions from his retirement account for recognized that he should be careful with his tax documents and recordkeeping and he tried to provide all of his tax documents to his paid preparer additionally petitioner tried to keep his tax records and irs paperwork for years in petitioner ran a small pharmacy in addition to working at a federal government hospital on date he was charged along with two other codefendants with diversion of pharmaceuticals from the department of veterans affairs and subsequently he was indicted on date petitioner entered a plea of guilty to one count of conspiracy to defraud the united_states under u s c sec_371 united_states v navaid no 06-cr-56-1 n d ill date sentencing order petitioner was sentenced to months in prison and three years of supervised release in addition petitioner was jointly and severally liable along with his two codefendants for restitution of dollar_figure to be paid for the benefit of the department of veterans affairs by district_court order restitution was payable to the clerk of the court u s district_court clerk of the district_court the restitution judgment was entered on date pursuant to u s c sec c upon the entry of the judgment a lien arose on all of petitioner’s property and rights to property a citation to discover assets directed to charter one bank citizens bank was served on date with statutory notice to petitioner the citation to discover assets ordered charter one bank citizens bank to produce all documents and things in your possession or control concerning as they relate to the property income or assets of the judgment debtor petitioner on date pursuant to the citation to discover assets charter one bank citizens bank filed an answer stating that at the time the citation was served charter one bank citizens bank had no record of petitioner’s accounts which he had previously disclosed as an individual_retirement_account ira containing approximately dollar_figure upon receiving charter one bank citizens bank’s answer reflecting no record of accounts petitioner was ordered to account for the transfer or dissipation of these funds petitioner produced account statements reflecting an ira at charter one bank citizens bank in spring petitioner was released from prison on date charter one bank citizens bank filed an amended answer stating that at the time the citation was served charter one bank citizens bank had record of an ira certificate of deposit of dollar_figure belonging to petitioner on date the u s district_court for the northern district of illinois issued an order imposing lien stating that d ue to navaid’s concerns about the joint_and_several_liability of his yet-to-be sentenced co-defendants the parties have agreed to extend the citation lien against navaid’s ira at charter one bank citizens bank until further court order by date petitioner had paid dollar_figure of the joint_and_several_liability and his codefendants had paid dollar_figure leaving a balance of dollar_figure owing on the restitution on date the united_states filed a renewed motion for turnover orders with the district_court having identified additional assets of the codefendants the motion identified petitioner’s ira certificate of deposit investment and sought to have charter one bank citizens bank turn over the ira certificate of deposit on date the u s district_court entered a turnover order naming third party citation respondent charter one bank citizens bank in its turnover order the u s district_court for the northern district of illinois ordered respondent charter one bank citizens bank shall liquidate navaid’s ira certificate of deposit and submit its full liquidated value approximately dollar_figure to the clerk of the court this court- ordered distribution shall not be subject_to any additional tax or penalty murillo v commissioner of internal revenue wl additional third party citation respondents metropolitan life_insurance co and harris direct n k a e trade securities were notified to liquidate assets identified as petitioner’s no u s tax ct jan involuntary distributions are not subject_to additional tax on early distributions from iras in rbs citizens bank on behalf of the third party citation respondent reported to the commissioner that it issued a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc for the ira distribution of dollar_figure petitioner was never notified of the ira liquidation or distribution by either the bank or the district_court petitioner first learned of the ira liquidation when he received a statement from his bank and saw a zero balance in his ira after receiving the statement petitioner immediately went to the bank to try to find out what had happened petitioner spoke with a manager at the bank who said he would look into the matter petitioner kept going back to the bank and kept calling to see what had happened with his account but no one from the bank including a bank manager gave him a response to his inquiries or any documents showing whether the funds had been paid to the clerk of the district_court according to the previous turnover order instructions eventually petitioner the stipulation of facts states that rbs citizens bank reported to respondent that it had issued a form 1099-r to petitioner in citizens bank was acquired by the royal bank of scotland group rbs on date charter one bank was acquired by rbs citizens bank no tax withholding was reported on form 1099-r inferred that the turnover had been completed no evidence in the record shows that the bank attempted to mail petitioner a form 1099-r or that the bank actually mailed petitioner a form 1099-r the only document in the record is a computer-generated form from rbs citizens bank sent to the irs additionally the district_court records do not reflect either a notice to petitioner of received funds or confirmation that the proceeds were applied to the restitution account petitioner hired a paid preparer for hi sec_2010 tax_return petitioner provided his paid preparer with his business receipts and forms 1099-misc miscellaneous income for his pharmacy activities but did not provide a copy of the turnover order although the following forms were reported to the irs the income was not included on the income_tax return a form 1099-r reporting the dollar_figure ira distribution from rbs citizens bank a form 1099-int interest_income reporting interest_income of dollar_figure from emc mortgage corp a form 1099-div dividends and distributions reporting taxable dividend income of dollar_figure from metropolitan life_insurance co and a form 1099-div reporting taxable dividend income of dollar_figure from e trade securities on date respondent issued a notice_of_deficiency to petitioner determining that petitioner did not report dollar_figure of interest_income dollar_figure of taxable dividend income and dollar_figure of taxable retirement distributions the notice_of_deficiency determined that petitioner was liable for the sec_72 additional tax respondent now concedes that petitioner is not liable for the sec_72 additional tax under the turnover order and seeks a reduced deficiency and a reduced accuracy-related_penalty on date petitioner contacted the center for economic progress low-income taxpayer clinic clinic to discuss this tax case after consultation with the clinic attorneys petitioner understood that he should have included the ira distribution on hi sec_2010 tax_return the parties memorialized in their stipulation of settled issues that petitioner concedes the underlying income_tax deficiency but the accuracy-related_penalty remains at issue opinion sec_6662 and b and authorizes a penalty on the portion of an underpayment of income_tax attributable to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax under sec_7491 the commissioner bears the burden of production with regard to penalties 116_tc_438 once the the form 1099-int and forms 1099-div for interest_income and taxable dividend income were not included in the record but were reflected on the notice_of_deficiency attached to the petition commissioner has met the burden of production the taxpayer has the burden of proving that the penalties are inappropriate because of for example reasonable_cause or substantial_authority see rule a hall v commissioner 729_f2d_632 9th cir aff’g tcmemo_1982_337 higbee v commissioner t c pincite substantial_understatement sec_6662 and b imposes a penalty of on the portion of the underpayment_of_tax attributable to a substantial_understatement_of_income_tax sec_6662 defines a substantial_understatement_of_income_tax as an understatement in an amount exceeding as relevant here dollar_figure see sec_6662 sec_1_6662-4 income_tax regs the term understatement is defined as the excess of the amount of tax required to be shown on the return over the amount shown reduced by any rebate sec_6662 sec_6662 reduces the amount of an understatement by the portion of the understatement for which there is substantial_authority for the taxpayer’s tax treatment of the item or there is adequate_disclosure in the return of the relevant facts affecting the item’s tax treatment and there is a reasonable basis for the taxpayer’s treatment of the item here the understatement of income_tax is greater than dollar_figure thus the understatement is substantial for purposes of the sec_6662 accuracy-related_penalty the court concludes that respondent met his burden of production in showing that petitioner substantially understated his federal_income_tax for that being so it is petitioner’s burden to establish that the imposition of the penalty is not appropriate see higbee v commissioner t c pincite see also rule a 290_us_111 petitioner’s position with respect to the ira and the other unreported income is not supported by any substantial_authority and was not adequately disclosed no penalty may be imposed under sec_6662 with respect to any portion of an underpayment upon a showing that the taxpayer acted with reasonable_cause and in good_faith sec_6664 reasonable_cause requires that the taxpayer exercised ordinary business care and prudence as to the disputed item 469_us_241 the term good_faith has no precise definition but means among other things an honest belief and the intent to perform all lawful obligations sampson v commissioner tcmemo_2013_212 at the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances higbee v commissioner t c pincite sampson v commissioner at generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability sec_1_6664-4 income_tax regs see also remy v commissioner tcmemo_1997_72 circumstances that may also indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer higbee v commissioner t c pincite sampson v commissioner tcmemo_2013_ remy v commissioner tcmemo_1997_72 sec_1_6664-4 income_tax regs respondent contends that petitioner did not exercise ordinary care and prudence in attempting to determine his proper tax_liability for respondent asserts that petitioner was aware of the turnover order knew that his ira had in fact been liquidated and still made no attempt to determine whether the amount was taxable according to respondent petitioner has a professional career and is highly educated consequently his experience knowledge sophistication and education show that it would be reasonable for him to realize that the turnover order had tax implications for the ira distribution furthermore respondent asserts that petitioner did not act in good_faith because he failed to provide all the relevant information to his paid preparer in order to rely on the advice provided by the taxpayer’s return preparer the taxpayer must disclose a fact that it knows or reasonably should know to be relevant to the proper tax treatment of an item sec_1_6664-4 income_tax regs moreover respondent asserts that petitioner unilaterally decided that the turnover order and the ira distribution were not items he needed to disclose to his paid preparer because petitioner believed his criminal history was too personal and too embarrassing to disclose to his paid preparer respondent contends that petitioner also made no attempt of his own to determine whether the ira distribution was taxable after learning that his ira had been liquidated petitioner on the other hand asserts he qualifies for the sec_6664 exception and should not be liable for the accuracy-related_penalty based on a substantial_understatement_of_income_tax petitioner testified that he did not show the turnover order to his paid preparer because he did not believe that it was a tax document and he did not want to show an embarrassing unrelated document disclosing his criminal history at the time he filed his tax_return petitioner did not realize that there would be any_tax implications with respect to the court- ordered seizure of the ira because he did not receive any monetary distribution from the liquidation of the ira certificate of deposit additionally the bank officers were never able to explain how the account was liquidated petitioner never received a form 1099-r from the bank nor did he ever receive notice from the district_court that the funds had been applied to the restitution account finally petitioner asserts that he qualifies for the reasonable_cause exception because he had an honest misunderstanding of the tax law at the time he filed hi sec_2010 tax_return he asserts that it was the lack of knowledge and not the lack of good_faith that resulted in the omission of the ira distribution from his tax_return petitioner claims that this honest misunderstanding of the tax law in addition to his history of tax compliance good recordkeeping habits and hiring a paid preparer shows that he acted reasonably and in good_faith respondent asserts that a reasonable and ordinarily prudent person would recognize from the plain language of the turnover order that there was a potential tax impact from the court-ordered ira distribution however the wording in the turnover order is unclear and does not place an ordinary taxpayer on notice of a specific tax obligation on its face the sentence t his court-ordered distribution shall not be subject_to any additional tax or penalty is ambiguous a precise application of murillo v commissioner tcmemo_1998_ wl at aff’d without published opinion 166_f3d_1201 2d cir would state that when a defendant forfeits funds in his retirement_plan account as part of the terms of a criminal plea the distribution shall not be subject_to the additional tax under sec_72 see 476_f3d_1041 ndollar_figure 9th cir accordingly the court finds that petitioner’s interpretation of the turnover order was not unreasonable or negligence per se furthermore it should be noted that the irs itself made a mistake in regard to the tax treatment of the turnover order initially the irs determined that petitioner was liable for a sec_72 additional tax on his court-ordered ira distribution and only later conceded that petitioner should not have been liable for the sec_72 additional tax as the government had seized his ira the irs’ actions show that neither the turnover order nor an accurate application of murillo was overwhelmingly obvious the court finds that petitioner reasonably believed that the turnover order was not a tax document however the court finds that petitioner did not act with reasonable_cause and in good_faith because he never took any additional steps to determine whether the court-ordered ira distribution was taxable when he found out his ira of dollar_figure had been liquidated petitioner testified that when he received a bank statement showing a zero balance in his ira he immediately went to the bank to ask about the transaction history a bank manager investigated the ira but did not provide petitioner any documentation reflecting the ira’s ultimate fate the bank never gave him a response to his inquiries nor any documents showing that the funds had been paid to the clerk of the district_court according to the turnover order instructions eventually petitioner inferred that the turnover from the bank had probably been completed although the district_court did not acknowledge receipt of any of the money additionally petitioner also testified that he did not receive a form 1099-r from the bank and did not receive any documents from the irs regarding the seizure of his ira that said petitioner should have disclosed the ira liquidation even if he did not understand the tax ramifications even though petitioner did not receive a form 1099-r his nonreceipt of any form_1099 did not convert a taxable item to a nontaxable item see vaughn v commissioner tcmemo_1992_317 aff’d without published opinion 15_f3d_1095 9th cir the liquidated ira itself was enough to put petitioner on notice that he had a duty to report the information on his tax_return additionally petitioner did not act with reasonable_cause and in good_faith when he failed to inform his paid preparer about his dividend income and his interest_income for therefore the court finds that on the basis of these facts although petitioner did not act negligently per se he did not act with reasonable_cause and good_faith when he did not adequately disclose in the return the relevant facts affecting the item’s tax treatment accordingly the court will impose an accuracy-related_penalty for an underpayment due to a substantial_understatement_of_income_tax for the court has considered all of the arguments made by the parties and to the extent they are not addressed herein they are considered unnecessary moot irrelevant or without merit to reflect the foregoing and the concessions of the parties decision will be entered under rule
